Exhibit 10.34

BOWMAYNE PTY. LTD. A.C.N. 126 501 755

(“the Lessor”)

and

UNIVERSAL BIOSENSORS PTY. LTD. A.B.N. 35 098 234 309

(“the Lessee”)

 

 

DEEP OF EXTENSION AND VARIATION OF LEASE

 

 

Premises at 1 Corporate Avenue, Rowville, Vic 3178

 

  MICHAEL SNIDER   SOLICITOR      P.O. Box 325      ELSTERNWICK 3185  
Telephone:    9523 8046   Facsimile:    9532 7737   Email:   
rodlar@optusnet.com.au



--------------------------------------------------------------------------------

DEED OF EXTENSION AND VARIATION OF LEASE

THIS DEED made the 24th day of MARCH 2014

BETWEEN

BOWMAYNE PTY. LTD. A.C.N. 126 501 755

152 Chapel Street, St. Kilda Vic 3182

(“the Lessor”) of the first part

AND:

UNIVERSAL BIOSENSORS PTY. LTD. A.B.N. 35 098 234 309

1 Corporate Avenue, Rowville, Vic 3178

(“the Lessee”) of the second part

WHEREAS:

 

A. By a Lease dated the 16th October, 2006 made between Heyram Properties Pty.
Ltd. A.C.N. 067 342 385 (“the original Lessor”) and the Lessee (“the Lease”) a
copy of which is attached hereto, for the consideration therein mentioned the
original Lessor agreed to let and the Lessee agreed to lease the Premises at the
Building, 1 Corporate Avenue, Rowville, Vic 3178 (excluding area leased for the
telecommunications aerial) and more particularly described in the Lease ( “the
Premises”) to be held by the Lessee as Lessee for the term of Seven (7) years
and five (5) months, which term commenced on the 1st November, 2006 and
terminates on 31st March, 2014 at the rent and subject to the covenants
conditions and restrictions more particularly referred to in the Lease; and

 

B. The Lessor is the successor in title to the original Lessor.

 

C. The Lessee has exercised its option pursuant to Clause 6.6 of the Lease to
lease the Premises for a further term of Five (5) years commencing on the
1st April, 2014 and terminating on the 31st March, 2019 (“the Further Term”).

 

D. The Lessee has requested and the Lessor has agreed to grant to the Lessee
additional Two (2) further terms of Five (5) years each.

 

E. The Lessor has agreed to let and the Lessee has agreed to lease the Premises
for the Further Term at the rent and subject to the covenants and provisions
hereinafter reserved and expressed; and

 

F. The Lessor and the Lessee have agreed one with the other to vary the Lease in
the manner hereinafter provided; and



--------------------------------------------------------------------------------

NOW THIS DEED WITNESSETH AS FOLLOWS:-

 

1. Further Term, Rent and Variation

In consideration of the rent hereinafter reserved and the covenants on the part
of the Lessee hereinafter contained the Lessor DOTH HEREBY LEASE the Premises to
the Lessee to be held by the Lessee upon and subject to the same covenants terms
conditions and provisions contained in the Lease and with such modifications as
set out herein and effected by this Deed.

 

1.1 The Lessor and the Lessee hereby acknowledge and agree that Clauses 9. 10.
14. and 15. of the Lease shall be deemed to be deleted.

 

1.2. The Lessor and the Lessee hereby acknowledge and agree that a new Clause 16
is added into the Lease as follows:-

 

  16. Landlord’s Contribution

 

  (i) The Lessor hereby agrees with the Lessee to make a contribution to the
Lessee’s cost of installing energy efficient led lighting in the Premises (“the
works”).

 

  (ii) The Lessor’s contribution shall be a fixed amount of $ 70,665.00
inclusive of GST (“the contribution”).

 

  (iii) The Lessor shall at its sole discretion make the contribution by either
-

 

  (a) payment direct to the Lessee’s contractors within fourteen (14) days after
the Lessor has received an itemized Tax Invoice from the Lessee and the Lessor
is reasonably satisfied that the works have been installed in the Premises; or

 

  (b) by crediting the Lessee’s rental account by the amount of the
contribution.

 

  (iv) The Lessor hereby agrees to notify the Lessee in writing on which basis
it will make the contribution within seven (7) days of the Lessee notifying the
Lessor in writing that the works have been completed.

 

  (v) The Lessee’s works to which the contribution has been made by the Lessor
shall at all times be and remain the property of the Lessor.

 

1.3 The Lessor and the Lessee hereby acknowledge and agree that items of the
Schedule of the Lease as set out herein are hereby amended and varied as
follows:-

 

  4. Term:    Five (5) years   5. Commencement Date:    1st April, 2014   6.
Rental:    $ 530,000.00 plus GST per annum   10. Further Terms:    Three (3)
further terms of Five (5) years each   13. Last Day For Exercise Option:   
1st January, 2019

 

-2-



--------------------------------------------------------------------------------

1.4 The Lessor and the Lessee hereby acknowledge and agree that Clause 2.8 of
Appendix A shall be amended as follows:-

 

  2.8 The Valuer must determine a current market rent no more than 20% higher
and not less than 10% lower than the rental immediately before the review.

 

1.5 The Lessee covenants and agrees on the signing of this Deed to provide a
replacement Bank Guarantee for $ 250,000.00 in the form of the existing Bank
Guarantee held by the Lessor but with an expiry date of 1st July, 2019. The
Lessor hereby covenants and agrees to simultaneously return to the Lessee the
existing Bank Guarantee on receipt of the replacement Bank Guarantee.

 

2. Covenants applicable to the Further Term

The Lessee shall hold the Lease for the First Further Term subject to the like
exceptions and reservations as are contained in the Lease and subject to the
like covenants and agreements on the part of the Lessee and the like provisions
for re-entry in the case of non-payment of rent or breach of covenant, or the
happening of any of the other events in the Lease in that behalf mentioned and
with the benefit of the like covenants and agreements on the part of the Lessor
and subject to and with the like provisions and conditions in all respects as
are contained in the Lease in like manner as if all such covenants agreements
conditions and provisions had been repeated herein with such modifications only
as the provisions of this Deed and the term of the Lease and any other
circumstances may require.

 

3. Performance of the Lease

Subject only to the variations herein contained and such other alterations (if
any) as may be necessary to make the Lease consistent with this Deed the Lease
shall remain in full force and effect and shall be read and construed and be
enforceable as if the terms of this Deed were inserted therein by way of
addition or substitution as the case may be.

The Lessor and Lessee covenant one with the other that they will perform and
observe during the Further Term all such covenants agreements conditions and
provisions contained in the Lease and confirmed by this Deed and which are on
their respective parts required to be performed and observed.

 

4. Retail Leases Act 2003

The Lessor and the Lessee acknowledge and confirm that the Retail Leases Act
2003 does not apply to the Lease or this Deed.

 

5. Costs

Each party shall pay their own legal costs of and incidental to the preparation
and execution of this Deed.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed these presents the day and
year first hereinbefore written.

 

EXECUTED by BOWMAYNE PTY. LTD. ACN 126 501 755   

by being signed by the person who is authorized to sign for the Company

in accordance with Section 127 of the Corporations

  

 

LOGO [g699788ex10_34pg05a.jpg]    Sole Director and Sole Company Secretary

 

   Louise Olenski   

EXECUTED by UNIVERSAL BIOSENSORS PTY. LTD. A.B.N. 35 098 234 309

by being signed by the persons who are authorized to sign for the Company

in accordance with Section 127 of the Corporations

 

LOGO [g699788ex10_34pg05b.jpg]    Director     LOGO [g699788ex10_34pg05c.jpg]   
Company Secretary

 

      

 

   PAUL WRIGHT    Print Name     Cameron Billingsley    Print Name

 

      

 

  

 

-4-



--------------------------------------------------------------------------------

HEYRAM PROPERTIES PTY. LTD.

A C N 067 342 385

(Lessor)

and

UNIVERSAL BIOSENSORS PTY LTD

ABN 35 098 234 309

(Lessee)

and

(Guarantor)

L E A S E

Premises: 1 Corporate Avenue Rowville, Victoria 3178

KAHNS LAWYERS

Level 9

341 Queen Street

MELBOURNE VIC 3000

Ref: JC:PF/06/7340



--------------------------------------------------------------------------------

THIS LEASE is made on 16th October 2006

 

BETWEEN:   

HEYRAM PROPERTIES PTY LTD ACN 067 342 385

of 1 Corporate Avenue Rowville Vic 3178

     (“Lessor”) AND:   

UNIVERSAL BIOSENSORS PTY LTD ABN 35 098 234 309

of 103 Ricketts Road Mt Waverley Vic 3149

     (“Lessee”)

RECITALS:

 

A. The Lessor is registered as the proprietor of the Land on which the Premises
is located.

 

B. The Lessor has agreed to grant to the Lessee and the Lessee has agreed to
take from the Lessor a lease of the Premises for the Term at the rental and
subject to the covenants and conditions as hereinafter appearing.

 

1. DEFINITIONS AND INTERPRETATION

In this Lease unless the context otherwise requires:

“Act” means the Retail Leases Act 2003.

“Building” means the building known as and situate at the place specified in
Item 2 of the Schedule.

“chattels” means the items specified in the Schedule.

“Clause” means a clause in this Lease.

“Commencement Date” means the date specified in item 5 of the Schedule.

“Further Term” means the further term or terms specified in the Schedule.

“GST” means GST within the meaning of the GST Act.

“GST Act” means the A New Tax System (Goods and Services Tax) Act 1999 (as
amended).

“Guarantor” means the guarantor referred to in the Schedule and his heirs
executors administrators and assigns and if the Guarantor is a corporation its
successors and permitted assigns.

“Land” means the land described in the Schedule.

“Lease” means this lease including any schedule, appendix and annexure hereto.

“Lessee” means the Lessee and his heirs executors administrators and assigns and
if the Lessee is a corporation its successors and permitted assigns.

“Lessor” means the Lessor his successors and assigns or other person entitled to
the reversion immediately expectant upon the termination of the Term and
includes any person claiming through or under the Lessor.

“Lessor’s Fixtures” means all fixtures fittings plant equipment air-conditioning
and ventilation equipment lifts and escalators (if any) partitions goods
chattels or other items brought on to the Premises by the Lessor and shall
exclude any equipment, partitions goods chattels or other items installed by the
Lessee.

“Outgoings Year” means each 12 month period from 1 July to 30 June of the
following year.

“Permitted Use” means the use specified in the Schedule.

“Premises” means the premises specified in the Schedule and includes the
Lessor’s Fixtures provided that where the said premises form part of a building
the premises shall not include the outside walls bounding the premises.

“rental” means the rental specified in the Schedule or as adjusted varied or
reviewed from time to time and a reference to the word “rent” shall be a
reference to the word rental and vice versa.

“Schedule” means the schedule to this Lease.

“Term” means the term specified in the Schedule.

Words importing the singular include the plural and vice versa and the masculine
gender the feminine or neuter and vice versa and words importing persons include
corporations and vice versa.

A person includes the legal personal representative successors and assigns of
that person.

Where two or more Lessees are parties hereto the covenants obligations and
agreements on their part herein contained refer to and shall bind them and any
two or greater number of them jointly and each of them severally.

A reference to a statute includes all regulations under and amendments to that
statute whether by subsequent statute or otherwise and statute passed in
substitution for the statute referred to or incorporating any of its provisions.

Any headings or marginal notes have been inserted for guidance only and do not
form part of this Lease.



--------------------------------------------------------------------------------

2. DEMISE

In consideration of the rents covenants and conditions hereinafter reserved and
contained and on the part of the Lessee to be observed and performed the Lessor
subject to the covenants conditions powers reservations and provisos herein
contained HEREBY LEASES to the Lessee the Premises TOGETHER WITH the chattels
described in the Schedule TO HOLD for the Term and at the rental set out in the
Schedule.

 

3. LESSEE’S POSITIVE COVENANTS

 

3.1 Rental

During the continuance of the Term the Lessee shall duly and punctually to pay
to the Lessor the rental (together with GST) by the payments at the times and in
the manner provided in the Schedule.

 

3.2 Review of Rental

The rental shall be reviewed at the times and in the manner provided in the
Schedule.

 

3.3 Deductions

The Lessee shall not at any time deduct or set-off any monies payable or claimed
by the Lessee to be payable by the Lessor from or against any rental or other
monies payable by the Lessee to the Lessor pursuant to any of the provisions
hereof.

 

3.4 Rates and Outgoings

 

3.4.1 The Lessee shall pay or at the election of the Lessor reimburse the Lessor
for all the following proper and reasonable costs, expenses, rates, taxes,
charges, assessment, impositions and the like with respect to this Lease and the
Premises during the Term hereof (but excluding those items listed in clause
3.4.3):

 

  (a) all municipal and other rates taxes assessments and charges levies and
impositions including water consumption, excess water charges and state land tax
(assessed on the basis that the Land is the only land owned by the Lessor);

 

  (b) all telephone electricity gas and other like outgoings;

 

  (c) all reasonable costs, expenses and other outgoings incurred by the Lessor
to repair and maintain the Premises and the Lessor’s Fixtures [where required by
the Act];

 

  (d) any other rates taxes charges assessments or other impositions which shall
during the term of this Lease or any extension thereof be imposed or charged in
connection with the provision of any off street parking or other like service or
the cost of construction thereof;

 

  (e) the insurance premiums referred to in Clauses 3.11 and 4.16 hereof;

 

  (f) all charges connected with the operation of the Lessee’s business on the
Premises including all licence and inspection fees in respect thereof; and

 

  (g) any body corporate or like fees, charges levies or expenses payable by the
Lessor in respect of the Premises.

(to be referred to as “Outgoings”) save that where the Act applies, the Lessor
may only require payment or reimbursement by the Lessee of such rates, taxes,
expenses and other outgoings as are not prohibited from recovery from the Lessee
under the Act.

 

3.4.2 To the extent that any of the said costs, expenses, rates, taxes, charges,
levies, assessments, impositions and the like shall not be separately assessed
in respect of the Premises then the Lessee shall pay that proportion of the
whole which the area of the Premises bears to the total area comprised in the
relevant charge or assessment. Despite the foregoing the parties agree that the
area occupied by the telecommunications tower pursuant to the telecommunications
tower lease shall be disregarded and shall not be taken into account to reduce
the Lessee’s liability to pay outgoings. To the extent that any such periodic
costs, expenses, rates, taxes, charges, levies, impositions and the like are for
a period not coinciding with the Term of this Lease then any appropriate
adjustments shall be made at the commencement and at the end of the Term.

 

3.4.3 The following Outgoings shall be excluded:

 

  (a) capital expenditure by the Lessor on plant, machinery, equipment or
structural repairs to the building (not caused by the Lessee’s fit out);

 

  (b) any liability or expenditure payable by or recoverable from some other
lessee or lessees of the building or from any other person (such as income from
a third party advertiser or telecommunications aerial);



--------------------------------------------------------------------------------

  (c) any liability or expenditure recoverable by the Lessor through a claim on
the Lessor’s insurance policies for the building, including when an insurance
claim is in progress;

 

  (d) costs, expenses and interest in connection with money borrowed by the
Lessor and;

 

  (e) any other capital expenditure or deduction which should not be considered
an outgoing or operating expense of the Building under normal accounting
policies or practice; and

 

  (f) income tax payable by the Lessor.

 

3.4.4 The Lessor must provide an Outgoings reconciliation within 3 months of the
end of the Outgoings Year. The Lessee shall have the right to audit the
outgoings.

 

3.4.5 The Lessee will be required to pay the Lessor’s cost of undertaking an
annual Occupational Health and Safety (OH&S) audit. The cost of the OH&S audit
will be borne by the Lessee and recovered through the Outgoings. The Lessor
agrees that before conducting an OH&S Audit, it will review the Lessee’s
building specifications and operating procedures that are required to be
maintained by certain government and regulatory authorities in the conduct of
the Lessee’s business. Should the information provided by the Lessee suffice,
the OH&S Audit may be waived at the Lessor’s discretion, acting reasonably.

 

3.4.6 For the avoidance of doubt, the Lessee is obligated to pay Outgoings for
the general upkeep of the building, including but not limited to gardening,
cleaning, insurances and general operational charges. The Lessee is not obliged
to pay capital based building costs such as external painting, machinery
replacement, or costs relating to potential design faults of the building such
as cracked pavements.

 

3.5 Repairs and Cleaning

 

3.5.1 At all times during the Term the Lessee will and sufficiently at his own
cost repair clean maintain and keep in such good order and condition as at
present the Premises and all fixtures fittings (including maintenance of the
air-conditioning producing evidence of a current maintenance contract on demand
by the Lessor) and things belonging thereto or which at any time during the Term
shall be erected or put therein by the Lessor or by the Lessee with the Lessor’s
consent reasonable wear and tear and damage by fire storm or tempest excepted
and to keep and at the expiration or sooner determination thereof peaceably and
quietly to yield and give up unto the Lessor the Premises with the appurtenances
and all fixtures fittings and things therein including the Lessor’s Fixtures in
a good state of repair order and condition as at present reasonable wear and
tear and damage by fire storm or tempest excepted (the Lessee having the right
during the continuance of the Term to remove any fixtures and fittings supplied
by the Lessee during the Term provided the Lessee shall make good to the
satisfaction of the Lessor any damage caused by such removal) PROVIDED ALWAYS
that any damage caused by fire storm or tempest as aforesaid shall not be
excepted where any insurance moneys on the Premises or the Building or any
property therein are non recoverable by the Lessor in consequence of some act or
default of the Lessee or the servants licensees agents or invitees of the
Lessee. In this clause the word “repair” shall include the cleaning and keeping
free of all drains and waste pipes which are exclusively serving the Demised
Premises.

 

3.5.2 The Lessee shall:

 

  (a) immediately repair and replace all broken glass and all damaged or broken
heating lighting electrical equipment and plumbing installed in the Premises and
all doors fastenings windows locks and keys and all the Lessor’s Fixtures and in
the case of breakage of exterior plate glass or other windows to replace the
same with glass or similar quality; and

 

  (b) regularly clean the Premises (including all windows and doors) and to keep
the same free from dirt and rubbish and to store all refuse in proper
receptacles and arrange for the regular removal thereof from the Premises.

 

3.5.3 Nothing in this Clause 3.5 obliges the Lessee to carry out structural
repairs or alterations to the Premises or to be responsible for the cost thereof
unless caused or contributed by (and then only to the extent caused or
contributed by):

 

  (a) Lessee alterations to the Premises required to be amended back to the
requirements of the Lessor;

 

  (b) some negligent act, omission or default by the Lessee or its employees,
servants or agents;

 

  (c) failure by the Lessee to perform its obligations under this Lease; or

 

  (d) the Lessee’s particular use of the Premises.

 

3.5.4 The Lessee will be responsible for the organization of the contracts, and
the charges associated with the ongoing operational maintenance of the Premises
during the Term of the Lease. The Lessor may provide guidance relating to the
preferred contractors to be used by the Lessee, with reasonable endeavours made
to use them where possible.



--------------------------------------------------------------------------------

3.6 Fittings

Subject to clauses 4.8.4 and 4.8.5 hereof if the Lessee shall not have removed
as of right any fixtures, fittings and things supplied by him during the Term of
the Lease the Lessor may at his option himself cause any such fixtures fittings
or things to be removed and any damage resulting to be made good and any
alteration to be re-altered and may recover the costs thereof from the Lessee as
a liquidated debt payable on demand. Any fittings fixtures or things not removed
by the Lessee as of right or by requirement of the Lessor shall at the
expiration of the Term be deemed abandoned by the Lessee and shall thereafter be
and become the property of the Lessor.

 

3.7 Chattels

The Lessee shall keep the chattels clean and in good repair order and condition
as at present reasonable wear and tear and damage by fire storm or tempest
excepted (subject to the recovery of insurance moneys as aforesaid) and to make
good all damage thereto and to replace with similar articles of at least equal
value to the reasonable satisfaction of the Lessor all such chattels as may at
any time be destroyed or lost or so damaged as to be incapable of complete
re-instatement to their former condition and not without the previous written
consent of the Lessor to remove or permit to be removed from the Demised
Premises (except only for the purpose of necessary repairs) any of the chattels.

 

3.8 Garden

The Lessee shall cut maintain cultivate manage and manure any lawn and/or garden
included in the Demised Premises in a good and proper manner and to replace any
lawn trees or shrubs which may perish or be damaged removed or destroyed other
than as a result of fire storm or tempest.

 

3.9 Lessor’s Entry and Defects

 

3.9.1 Subject to clause 3.9.2, the Lessee shall permit the Lessor his employees
agents architects surveyors builders and workmen (subject to the right of
supervision under clause 3.9.2) with all necessary materials equipment and
appliances from time to time to enter upon the Premises at all reasonable times
and upon reasonable notice (being at least two business days’ written notice)
but at any time and without any notice in the case of an emergency:

 

  (a) to carry out any works or make any repairs or alterations or additions to
the Premises and to enter upon all or any part of the Premises and to use the
same for the purposes of effecting or carrying out any repairs alterations or
additions or other works which the Lessor may consider necessary desirable or
should have been completed by the Lessee under the Lease to any part of the
Premises and/or of the Building;

 

  (b) when and as often as the Lessor shall require to view the state of repair
and condition thereof and to make such reasonable investigations as the Lessor
may deem necessary for the purpose of ascertaining whether or not there has been
any breach of any of the covenants and conditions herein contained and to serve
upon the Lessee a notice in writing of any want of repair or maintenance
requiring the Lessee to repair the same in accordance with any covenant herein
contained;

 

  (c) for the purpose of complying with the terms of any present or future
legislation affecting the Premises or of any notice served upon the Lessor or
the Lessee by any governmental semi-governmental municipal health licensing
civic or other competent authority for the purpose of carrying out any repairs
alterations or works (including the providing of lighting power and telephone
services to the Lessee and any other purposes the effecting of which
necessitates access to the ceilings walls or floors in the Premises) and also
for the purpose of exercising the powers and authorities of the Lessor
hereunder; and

 

  (d) In the event of the Premises and/or the Building being destroyed or
damaged for the purpose of rebuilding the same or making the Premises and/or the
Building fit for the occupation and use thereof by the Lessee and by the other
occupiers thereof.

 

3.9.2 The Lessor acknowledges that the Lessee will use the Premises for the
manufacture of sensors and will be required to impose high standards of safety,
hygiene and cleanliness particularly in respect to laboratories and clean rooms.
For this reason, the Lessee may grant access on the condition of close
individual supervision the Lessor’s architects, workmen and contractors at all
times while working in the Premises to ensure compliance with the strict regime
of safety and cleanliness.

 

3.9.3 Where the Lessee has failed to repair and maintain the Premises in
accordance with the provisions of this Lease within twenty-one (21) days of the
date of service of any notice from the Lessor requiring the Lessee so to do in
accordance with that notice, the Lessor may execute all or any of the required
repairs as the Lessor shall think fit and without prejudice to the Lessor’s
other remedies the Lessee shall pay to the Lessor the cost of such repairs as
the Lessee ought to have effected.



--------------------------------------------------------------------------------

3.9.4 In exercising its rights under Clause 3.8 the Lessor shall act reasonably
in all the circumstances.

 

3.10 Creation of Easement

For the purpose of the provision of public or private access to and egress from
the Premises or the support of structures erected or hereafter erected on any
adjoining lands or of services (including water drainage gas and electricity
supply and telephonic and electronic communication services) the Lessee hereby
permits the Lessor to transfer grant or create any easement licence privilege or
other right or dedicate land in favour of any of the owners lessees tenants or
occupiers or other persons interested in any land adjacent or near to the
Premises or any public authority as the Lessor thinks fit and this Lease shall
be deemed to be subject to any such easement licence privilege or other right or
dedication PROVIDED HOWEVER that the Lessor in the exercise of the rights herein
conferred shall not dedicate land or transfer grant or create any easement
licence privilege or other right to any other person which would substantially
and permanently derogate from the enjoyment of rights conferred on the Lessee by
this Lease.

 

3.11 Insurance

 

3.11.1 The Lessee shall effect and keep current during the Term hereby created
policies of insurance in the name of the Lessee and the Lessor in respect of the
Premises for plate glass, fire, storm, tempest malicious damage, water damage,
public risk ($20 million) and such other risks and for such amounts as the
Lessor shall reasonably require and upon request to produce to the Lessor
evidence of such policies and of the currency thereof. Responsibility for
arranging Public Liability Insurance lies with the Lessee. The Lessee shall not
require the Lessor’s consent for a change of insurer provided the insurer is of
sufficient standing to meet any claim and is represented in Australia. The
Lessor’s interest shall be noted on the policy and copies of the insurance
certificate will be provided on demand. At no time shall the policy of documents
be provided.

 

3.12 Orders

 

3.12.1 The Lessee shall comply with and observe all notices orders and
directions given to either the Lessee or the Lessor by any statutory or public
authority relating to the Premises and shall carry out the requirements thereof
at his own expense.

 

3.12.2 This Clause shall not impose any liability on the Lessee in respect of
structural repairs or alterations to the Premises except where any such notice
order or direction that requires the carrying out of structural repairs or
alterations to the Premises and has been occasioned by the nature of the
Lessee’s business or by his use of the Premises whether permitted under this
Lease or not or by the act neglect or default of the Lessee.

 

3.13 Use of Building and Premises

The Lessee shall:

 

  (a) unless prevented by fire storm civil commotion Act of god tempest or
earthquake or other inevitable happening continuously to use the Premises; and

 

  (c) use the Lessee’s best endeavours to protect and keep safe the Premises and
any property contained therein from theft or robbery and when not in use to keep
all doors and windows and other openings closed and securely fastened.

 

3.14 Regulations

In the event of the Premises forming part of a building to comply with observe
and perform all reasonable rules and regulations not inconsistent with these
presents which are at the date hereof or may from time to time hereafter be
prescribed by the Lessor generally for Lessees of the Building.

 

3.15 Indemnification of Lessor

 

3.15.1

The Lessee agrees to occupy use and keep the Premises at the risk of the Lessee
and hereby releases to the full extent permitted by law the Lessor from all
claims and demands of every kind and from all liabilities whatsoever (except to
the extent that the same is caused or contributed to by any act, omission or the
negligence of the Lessor, his employees agents architects contractors surveyors
builders and workmen) which may arise in respect of any accident loss or damage
to property or death of or injury to any person of whatsoever nature or kind in
or near the Demised Premises and whether or not as a result of the creation of
some dangerous thing or state of affairs by the Lessee or by any clerk servant
workman



--------------------------------------------------------------------------------

  employee or agent of the Lessee and whether the existence of such dangerous
thing or dangerous state of affairs was or ought to have been known to the
Lessor or not and the Lessee agrees that (save as aforesaid) the Lessor shall
have no responsibility or liability for any loss of or damage to fixtures or
personal property of the Lessee occurring therein or relating thereto.

 

3.15.2 The Lessee hereby indemnifies the Lessor from and against all actions
claims demands losses damages proceedings compensation costs charges and
expenses for which the Lessor shall or may be or become liable (except to the
extent that the same is caused or contributed to by any act, omission or the
negligence of the Lessor, his employees agents architects contractors surveyors
builders and workmen) whether during or after the term hereof in respect of or
arising from (notwithstanding that any of such actions claims demands losses
damages proceedings compensation costs charges and expenses shall have resulted
from any act or thing which the Lessee may be authorised or obliged to do under
these presents and notwithstanding that at any time waiver or other indulgence
has been given to the Lessee in respect of any obligation of the Lessee under
this clause):

 

  (a) loss damage or injury from any cause whatsoever to property or person
within or outside the Premises occasioned or contributed to by the neglect or
default of the Lessee or any servant agent subtenant or other person claiming
through or under the Lessee to observe or perform any of the covenants
conditions regulations and restrictions on the part of the Lessee hereunder
whether positive or negative express or implied;

 

  (b) injury or loss which may be sustained by any person when using or entering
or near any portion of the Premises whether in the occupation of the Lessor or
of the Lessee or of any other person where such injury arises or has arisen as a
result of the negligence of or as a result of the creation of some dangerous
things or state of affairs by the Lessee or by any servant workman employee or
agent of the Lessee and whether the existence of such dangerous thing or
dangerous state of affairs was or ought to have been known to the Lessor or not;

 

  (c) the negligent or careless use misuse waste or abuse by the Lessee or any
contractor sub-contractor licensee invitee client customer or visitor of the
Lessee or any other person claiming through or under the Lessee of the water gas
electricity lighting or mechanical or other services and facilities of the
Premises or arising from any faulty fitting or fixture of the Lessee;

 

  (d) overflow leakage or escape of water (including rain water) gas electricity
or any other harmful agent whatsoever in or from the Premises or from any
sprinkler system or device or by waste entry from the roofs walls gutters
downpipes or other part or parts of the Building in which the Premises are
situate or arising from any defect in the gas electricity water sewerage or
drainage supply connections or fittings or appliances or air conditioning and
mechanical ventilation or other plant or equipment used in connection therewith
and originating in from or about the Premises or whether originating within the
Premises or not but caused or contributed to by any act or omission on the part
of the Lessee or any agent servant contractor or employee of the Lessee or other
persons claiming through or under the Lessee PROVIDED HOWEVER that this clause
shall not operate if the overflow leakage or escape of water (including rain
water) gas electricity or any other harmful agent arises directly or indirectly
from the act, omission or negligence of the Lessor, his employees agents
architects contractors surveyors builders and workmen;

 

  (e) failure of the Lessee to notify the Lessor of any defect in any of the
mechanical installations or other services or appurtenances in the Premises;

 

  (f) loss damage injury or accidental death from any cause whatsoever to
property or person caused or contributed to by the use of the Premises by the
Lessee or other persons as aforesaid;

 

  (g) loss damage injury or accidental death from any cause whatsoever to the
Premises or to any property or person within or outside the Premises occasioned
or contributed to by any act omission neglect breach or default of the Lessee or
other persons as aforesaid; and

 

  (h) all claims losses and damage to plate and other glass caused or
contributed to by any act or omission on the part of the Lessee or other persons
as aforesaid.

 

3.15.3 The obligations of the Lessee under this Clause 3.15 shall continue after
the expiration or other determination of this Lease in respect of any act deed
matter or thing happening before such expiration or determination.

 

3.16 Future Tenants and Purchasers

The Lessee permits the Lessor or his agents at all times during:

 

  (a) the three (3) calendar months immediately preceding the determination of
the Term hereby granted or any extension thereof to affix upon any reasonable
part of the Premises a notice for re-letting the same and during the same three
(3) months to permit intending tenants with written authority from the Lessor or
his agents at reasonable times of the day upon appointment to view the Premises
and



--------------------------------------------------------------------------------

  (b) the Term hereby created or any extension thereof to affix upon any
reasonable part of the Premises a notice for the sale of the same (or of the
Building) and to permit, subject to compliance with clause 3.9.2, intending
purchasers and others with written authority from the Lessor or his agents with
24 hours prior consent and at reasonable times of the day upon appointment to
view the Premises. Any visitors to the Premises may be required at the Lessee’s
discretion to have supervised access as detailed in clause 3.9.2.

 

3.17 Costs and Duty

The Lessee shall pay to the Lessor the reasonable costs charges and expenses
reasonably incurred of and incidental to and of any stamp duty payable on this
lease, variation or assignment or subletting and/or any surrender or other
termination and also all moneys costs (including charges for legal advice or
assistance and charges for advice and assistance from other Consultants) charges
and expenses which the Lessor may pay incur or expend in consequence of any
default in the performance and observance of any covenant or agreement herein
contained and on the part of the Lessee to be performed and observed or under or
in the exercise or enforcement or attempted exercise or enforcement of any power
or authority herein contained or in consequence of any request by the Lessee
under any covenant clause or condition herein contained immediately the Lessor
shall have expended or incurred the same. Where the Act applies, this clause
shall only operate to the extent permitted by the Act as amended or replaced
from time to time. Each party shall bear their own costs of the preparation
negotiation and execution of these presents.

 

3.18 Interest

The Lessee shall pay to the Lessor interest on any moneys due and unpaid
pursuant to this Lease at the rate per annum equal to four percent (4%) higher
than the rate for the time being fixed under Section 2 of the Penalty Interest
Rates Act 1983 computed from the date on which such payment became due.

 

3.19 Keys

 

3.19.1 The Lessor will ensure that the base building proxy card system is
operational and has the ability to be upgraded/reprogrammed by the lessee as
part of their fit out. The Lessee shall be provided without cost a minimum of 15
access cards, and keys where available to the balance of the facility.

 

3.19.2 Upon the expiration or sooner determination of the Term of this Lease the
Lessee shall surrender to the Lessor all security passes keys card-keys and
other devices for the purpose of obtaining access to the Demised Premises held
by the Lessee or any of the Lessee’s employees servants agents visitors and
invitees irrespective of whether or not the same have been supplied by the
Lessor.

 

3.20 Notice of Damage

The Lessee shall give to the Lessor or his agents prompt written notice of any
damage to or defect or want of repair in the Premises (or the Building)
including the water pipes gas pipes electric light wirings or any of the
services of the Building including but not limited to fire protection,
air-conditioning and lifts or other the fittings or fixtures contained in the
Premises and of any circumstances likely to be or cause any danger risk or
hazard to the Premises or the Building or any person therein.

 

4. LESSEE’S NEGATIVE COVENANTS

 

4.1 Permitted Use

The Lessee shall not use or allow to be used the Premises for any purpose
whatsoever other than the Permitted Use without the written consent of the
Lessor and not to allow the Premises to be unoccupied for a period in excess of
fourteen (14) days.

 

4.2 Licence Authorities and Permits The Lessee shall:

 

  (a) obtain and keep current all licences and permits required for the carrying
on of all businesses conducted by the Lessee in or upon the Premises;



--------------------------------------------------------------------------------

  (b) without in any way limiting the generality of anything elsewhere contained
in this Lease, not without the Lessor’s prior written consent apply for or
obtain or to permit or suffer the making of any application for or the grant or
obtaining of any additional licence, permit or authority; and

 

  (c) not without the Lessor’s prior written consent make any variation or
addition to any term, condition, obligation or undertaking in respect of any
licence, permit or authority which may exist from time to time in respect of the
Premises nor to make any application for or consent to or to cause or bring
about any such variation or addition.

 

4.3 Conveniences

The Lessee shall not to use or permit or suffer to be used the toilets, sinks,
drainage or other plumbing facilities in the Premises or (where applicable) in
the Building for any purpose other than those for which they were constructed or
provided, and not to deposit or permit to be deposited therein any sweepings,
rubbish, or other matter and any damage thereto by misuse shall be made good by
the Lessee forthwith.

 

4.4 Vermin

The Lessee shall take all reasonable precautions to keep the Premises free of
rodents, vermin, insects, birds and animals and in the event of his failure so
to do the Lessee will if and so often as required by the Lessor but at the cost
of the Lessee employ pest exterminators approved by the Lessor.

 

4.5 Infectious Diseases

In the event of any infectious illness occurring in the Premises the Lessee
shall forthwith give notice thereof to the Lessor and to the proper public
authorities and at the expense of the Lessee to thoroughly fumigate and
disinfect the Premises to the satisfaction of the Lessor and such public
authorities and otherwise to comply with their reasonable and lawful
requirements in regard to the same.

 

4.6 Heating etc.

The Lessee shall not to use or permit to be used any heating or cooling devices
or any other device or machine which may interfere with the efficient running of
any air conditioning system in the Premises and not to use any form of lighting
other than that generated by electric current.

 

4.7 Assignment

The Lessee shall not without the consent in writing of the Lessor first had and
obtained transfer assign mortgage pledge underlet or part with possession of
this Lease or any estate or interest therein or transfer assign mortgage pledge
underlet or part with possession of the Premises or any part thereof or estate
therein and the provisions of Section 144 of the Property Law Act 1958 are
hereby expressly excluded PROVIDED HOWEVER that the Lessor shall not
unreasonably arbitrarily or capriciously withhold his consent to the assignment
of this Lease or to the sub-letting of the Demised Premises but before giving
such consent the Lessor shall be entitled to the performance by the Lessee of
the following conditions which so far as they are capable of prior performance
shall be conditions precedent to the Lessee obtaining such consent, namely:

 

  (a) the Lessee is not in default of the covenants and agreements of the
Lessee’s part herein contained and shall have duly and punctually performed up
to the date of such assignment or sub-lease all covenants and agreements on the
part of the Lessee herein contained;

 

  (b) the Lessee has submitted to the Lessor or his duly authorised agent or
solicitor the name address and occupation of any proposed assignee or sub-lessee
together with reasonable proof that such person is respectable responsible and
solvent and without limiting the generality of the foregoing the Lessee shall
provide to the Lessor at least two references as to the proposed assignee’s or
sub-lessee’s financial circumstances and experience;

 

  (c) the Lessee shall at his expense procure the execution by such person of an
assignment of this Lease or sub-lease in such form as the Lessor or his
solicitor reasonably approves and in which categorically or by reference the
assignee or sub-lessee as the case may be shall enter into covenants conditions
agreements and stipulations with and grant powers to the Lessor in terms of the
several covenants conditions agreements stipulations and powers herein expressed
or such of them as may be required by the Lessor or his solicitor including but
not limited to a covenant to the effect that the Lessee releases the Lessor from
all claims against the Lessor in respect of or in any way arising from the Lease
and that any such assignment or sub-lease does not affect the Lessor’s rights
against the Lessee or against any person who has previously guaranteed the
obligations of the Lessee under this Lease arising out of any past or future
failure to pay the rental reserved by this Lease or to perform or observe the
Lessee’s covenants and conditions contained in this Lease;

 

  (d) such assignment or sub-lease shall be perused by the solicitor for the
Lessor at the cost and expense in all respects of the Lessee and an executed
copy of such assignment or sub-lease duly stamped at the expense of the Lessee
shall be delivered to the Lessor as soon as possible after execution by the
Lessor;



--------------------------------------------------------------------------------

  (e) the Lessee shall pay to the Lessor all reasonable costs charges and
expenses reasonably incurred by the Lessor of and incidental to any enquiries
made by the Lessor or his agent or solicitor as to the respectability
responsibility and solvency of the proposed assignee or sub-lessee and of and
incidental to the instructions for and perusing and approving copying and
examining and obtaining execution of the said consent;

 

  (f) any guarantors of the present Lessee shall acknowledge their continuing
obligations in respect of the assignee or sub-lessee subject always to the
provisions of the Act where applicable;

 

  (g) if Clause 6.9.5(b) applies, the new bank guarantee has been provided;

 

  (h) for the purposes of this clause if the Lessee is an incorporated company a
change in the effective control of the company by the person or persons who
enjoy such control as at the date of this Lease (save where such change of
control is solely referable to transfers of shares by inheritance) shall be
deemed to be an assignment of this Lease and as such shall require the consent
of the Lessor in the manner provided in this clause PROVIDED ALWAYS that this
sub-clause shall not apply where the Lessee is a company the voting shares of
which are listed on a recognised Stock Exchange in Australia or where the Lessee
is and remains a wholly owned subsidiary of a company the voting shares of which
are so listed; and

 

  (i) the Lessee shall be permitted to assign in whole or sub lease in whole or
part subject to the consent of the Lessor;

 

  (j) any assignment or sub leasing will not trigger a market rent review;

 

  (k) no consent shall be required for sub leasing to related organizations or
joint venture partners of the Lessee.

 

4.8 Alterations and Additions/Lessee’s Works

 

4.8.1 The Lessee shall not make or permit to be made any alterations or
additions to the Premises (“Alterations”) or to any fixtures or fittings therein
without first obtaining the consent in writing of the Lessor or his agents which
shall not be unreasonably withheld.

 

4.8.2 The Lessor shall provide consent or request amendment to such proposed
Alterations within 10 business days of such proposed Alterations being provided
to the Lessor by the Lessee in accordance with Clause 4.8.3.

 

4.8.3 When applying to the Lessor for consent to make some alteration or
addition to the Premises the Lessee shall submit to the Lessor or his agents for
perusal full and clear plans specifications (including any necessary building
permits) and other details and pay such reasonable expenses as the Lessor or his
agents may incur in obtaining reports and advice on such plans specifications
and details from architects engineers builders and other consultants and in
having any works inspected.

 

4.8.4 All works shall be carried out in a proper and workmanlike manner to the
satisfaction of the Lessor (acting reasonably) by qualified builders tradesmen
or others approved by the Lessor and as soon as practicable after completion of
the works the Lessee shall provide to the Lessor a certificate of completion by
the Lessee’s builder or tradesman.

 

4.8.5 For avoidance of doubt, the Lessee, subject to final design intends to:

 

  (a) modify, increase or potentially dissemble in part or full all of the
mezzanine structure (outside the 1,400 sqm of office), to make the building
space more generic;

 

  (b) dismount office partitioning and return the premises to open plan;

 

  (c) remove or modify ceilings underneath and around the mezzanine levels;

 

  (d) build laboratory (clean) rooms suitable for the production of sensor
technology

Any of the Lessee’s works, carried out to the office and warehouse areas will
not be subject to a redecoration clause during or at the end of the lease.

The Lessee will not be required to reinstate the mezzanine structure to its
previous state upon final vacation.

For the avoidance of doubt, the Lessee will only be responsible for removing
fixtures and fittings installed during the term of the Lease.

The Lessee shall be responsible for any upgrades required to the base building
BCA requirements, given the level of the envisaged fit out.



--------------------------------------------------------------------------------

4.8.6 Subject to fair wear and tear, the Lessee shall on final vacation, remove
the Lessee’s fixtures and fittings, and make good any damage caused by their
removal, only if requested by the Lessor within 14 days of serving notice to
vacate.

The Lessee shall not be required to:

 

  (a) replace any floor coverings, including carpet;

 

  (b) repaint any part internal or external of the premises;

 

  (c) reinstate (or reconstruct) any alterations made to the mezzanine.

Under no circumstances will the Lessee be required to make good the office
building (being the 1,400 sqm structure, separate to the warehouse building),
unless the lessee constructs specialized laboratory facilities within the 1,400
sqm office building

The Lessor will have the right to request the make good of any fit out within
the balance of the Premises (outside of the office area).

Ownership of partitions, workstations, carpet and additional offices built or
installed by the Lessee (as approved by the Lessor in the fit out phase) will
revert to the ownership of the Lessor upon final vacation.

 

4.9 Services

The Lessee shall not carry out any work which interferes with the electrical
installations or wiring of the Premises or any drains water supply gas plumbing
or other services contained in or about the Premises nor to do anything which
may endanger any part of the Premises or the operation of any apparatus thereon
nor install any electrical equipment on the Premises which may overload the
cables switchboards or sub-boards through which electricity is conveyed to the
Premises.

 

4.10 Statutory Notices

Without prejudice to the Lessee’s obligations under Clauses 4.1 and 4.2, the
Lessee shall not use or permit to be used the Premises or any part thereof or do
or suffer to be done thereon anything whereby or by reason whereof any public or
statutory authority may give or issue or be entitled to give or issue any notice
including but without limiting the generality of the foregoing any notice
requiring structural alterations or repairs to be made or carried out to any
part of the Premises.

 

4.11 Nuisance etc.

The Lessee shall not to use the Premises or permit the Premises to be used in
any noisy noxious or offensive manner or do or permit on the Premises anything
which in the opinion of the Lessor may be or become a nuisance disturbance
hazardous or offensive or cause damage to the Lessor or any other persons.

 

4.12 Heavy Articles

The Lessee shall not put any heavy articles machinery plant or equipment in the
Premises save of such weight and in such place as the Lessor has by its prior
written consent approved. The Lessor will not unreasonably withhold consent
where the articles machinery plant or equipment are reasonably necessary for the
Lessee’s use of the Premises and are of a nature and size as will not or in the
reasonable opinion of the Lessor will not be likely to cause any structural or
other damage to the floors or wall or any other parts of the Premises. The
Lessor shall be entitled to obtain expert advice in relation to any proposal by
the Lessee to bring articles machinery plant or equipment into the Premises and
the risk of structural or other damage to the floors or walls or other parts of
the Premises and the Lessee shall pay or reimburse the Lessor for any cost
incurred by the Lessor in obtaining the advice.

 

4.13 Not to Deface

The Lessee shall not cut make holes in mark deface drill damage nor suffer to be
cut holed marked defaced drilled or damaged any of the walls ceilings or other
parts of the Demised Premises except so far as may be reasonably necessary for
the carrying out of alterations approved by the Lessor or for the erection or
installation of the Lessee’s fixtures and fittings and on the removal of the
Lessee’s fixtures and fittings the Lessee shall reinstate repair and make good
any damage caused in or about the erection or removal thereof.



--------------------------------------------------------------------------------

4.14 Blocking Windows etc.

The Lessee shall not stop up darken or obstruct any windows or lights forming
part of the Premises or permit any new window light opening doorway path passage
or drain to be made in against out of or upon the Premises without the consent
of the Lessor first had and obtained. In case any such window light opening
doorway path passage or drain shall be made or attempted to be made the Lessee
shall give immediate notice thereof to the Lessor and shall at the request of
the Lessor and at the cost of the Lessee take such steps as may reasonably be
required or deemed proper for rectifying the same.

 

4.15 Signs

The Lessee shall not display or affix any signs notices or advertisements to the
exterior of the Premises without the prior written consent of the Lessor which
shall not be unreasonably withheld in the case of signs notices or
advertisements usual in the normal conduct of the use permitted by this Lease
and not to display or affix any signs notices or advertisements which in the
reasonable opinion of the Lessor may be offensive or undesirable and at the
expiration of the Term if required by the Lessor to remove any signs notices or
advertisements and make good the Premises.

The Lessee shall be granted exclusive naming and signage rights to the Building
for $1pa, if demanded.

Signage is not to effect the use or performance of the telecommunication aerial
on the premises roof.

The benefit of any signage or naming rights shall be disregarded at any rent
review.

 

4.16 Insurance

The Lessee shall not:

 

  (a) do or permit or suffer to be done any act matter or thing whereby any
insurances in respect of the Premises may be vitiated or rendered void or
voidable or whereby the rate of premium of any such insurance shall be liable to
be increased or whereby any insurer is or might be entitled or enabled to
decline or refuse any claim or to decline or refuse to renew any such insurance
or to impose onerous conditions thereon; and

 

  (b) store any corrosive explosive volatile inflammable dangerous poisonous or
toxic substances whether solid liquid or gaseous upon or about the Premises
without the prior written consent of the Lessor which shall not be unreasonably
withheld in the case of such reasonable quantities of such substances as may be
required for the Lessee’s permitted business and save as aforesaid not to use
any of such substances in or about the Premises for any purpose and forthwith to
pay to the Lessor all extra premiums of insurance on the Premises and contents
if any be required on account of extra risk caused by the use to which the
Premises are put by the Lessee or by the bringing or keeping on the Demised
Premises of any of the said substances or fluids.

 

4.17 Auction Sales

The Lessee shall not hold or allow to be held any sale by auction on the Demised
without the prior written consent of the Lessor which shall not be unreasonably
withheld.

 

4.18 Obstructions

The Lessee shall not obstruct the entrances stairways or passage ways of the
Premises or of any part of the Building and which the Lessee is entitled to use
pursuant to the covenants contained in this Lease and not to use the same for
any purpose other than for ingress to and egress from and through the Premises.

 

5. LESSOR’S COVENANTS

 

5.1 Quiet Enjoyment

The Lessee paying the said rental and performing and observing all the covenants
and conditions herein contained and on the part of the Lessee to be observed and
performed shall be entitled to and may peaceably and quietly hold and enjoy the
Premises during the Term hereby granted without any interruptions or disturbance
from or by the Lessor or any person or persons claiming under or in trust for
him.

 

5.2 Rates

The Lessor shall pay all rates taxes and charges which may be assessed in
respect of the Premises or the Building save and except such rates taxes and
charges which pursuant to the covenants herein contained are to be paid by the
Lessee.



--------------------------------------------------------------------------------

5.3 No Warranty

The Lessor does not expressly or impliedly warrant that the Premises are now or
will remain suitable or adequate for all or any of the purposes or uses of the
Lessee and all warranties (if any) as to suitability and adequacy of the
Premises implied by law are hereby expressly negatived to the extent not
prohibited by law.

 

5.4 Building Mechanics

The Lessor warrants that it will undertake capital expenditure when necessary on
all base building systems including air conditioning and fire services, unless
damage to these base systems has been caused by the Lessee’s specific use.

For the avoidance of doubt, base building systems excludes any items of Lessee
fit out, such as supplementary air conditioning systems.

The Lessor will repay the capital costs required to keep these base services
operable as per manufacturing recommendations. The Lessee will arrange and
monitor the maintenance programs.

 

5.5 Lessor’s Obligations

Unless the action, damage or excessive wear has been directly caused by the
Lessee’s specific use of the Premises or lack of the Lessee’s maintenance, the
Lessor must, at is own expense:

 

  (a) maintain the structural integrity of the Premises and the building;

 

  (b) keep the roof of the Premises and the building in a waterproof condition;

 

  (c) maintain the exterior of the Premises, the building and any common areas
and whenever necessary, repaint those areas (exterior) to ensure the exterior of
the Premises and the building at all times appears well presented;

 

  (d) duly comply with all statutes, regulations, rules and by-laws applying in
respect of the Premises and the building (excluding those caused or relating to
the Lessee fit out).

 

6. MUTUAL COVENANTS

 

6.1 Determination of Lease

If

 

  (a) the rent (including GST) hereby reserved or any part thereof shall be in
arrears for fourteen (14) days after written demand shall have been made for
payment thereof, or

 

  (b) the Lessee being a Company shall go or be put into liquidation or shall
have a Receiver a Receiver and manager, an Official Manager, or administrator
appointed or makes an assignment for the benefit of or enters into an
arrangement or composition with its creditors, or

 

  (c) execution is levied against the Lessee and not discharged within thirty
(30) days, or

 

  (d) the Australian Securities & Investment Commission is directed to arrange
for an investigation into the affairs or into particular affairs of the Lessee
(being a company) pursuant to the Corporations Act 2001 (or where applicable
each law of the Commonwealth or a State or Territory of Australia which
corresponds with the Corporations Act 2001), or

 

  (e) the Lessee shall make default in the observance or performance of any of
the covenants and conditions herein contained and on the part of the Lessee to
be observed and performed,

then and in every or any of such cases it shall be lawful for the Lessor
(although the Lessor may not have taken advantage of some previous breach or
default of a like nature) forthwith or at any time thereafter to determine this
Lease in respect of any breach or default by the Lessee of or in respect of any
covenant or condition of this Lease to which Section 146 of the Property Law Act
1958 does not extend and in respect of any breach or default by the Lessee of or
in respect of any covenant or condition of this Lease to which the said Section
does extend then to determine this Lease upon or at any time after the
expiration of fourteen (14) days after the date of service of the notice
required to be served on the Lessee by sub-section 1 of the said Section 146
(which period of fourteen (14) days is hereby fixed as the time within which the
Lessee is to remedy any such last mentioned breach or default if it is capable
of remedy and to make reasonable compensation in money to the satisfaction of
the Lessor for such breach or default) and to re-enter upon the Premises or any
part thereof in the name of the whole and thereupon the Term shall absolutely
cease and determine and the Lessor may also without notice eject from the
Premises or any part thereof all persons without prejudice to any right of
action or other remedy of the Lessor in respect of any breach of covenant on the
part of the Lessee and the Lessor may remove any goods and chattels therein and
store the same at the risk and cost of the Lessee and give a good and valid
authority for the sale thereof for non-payment of storage charges.



--------------------------------------------------------------------------------

6.2 Essential Covenants

 

6.2.1 Each of the covenants by the Lessee which are specified in this Clause are
essential terms of this Lease:

 

  (a) The covenant to pay rent (including GST) throughout the Term at a date not
later than seven (7) days after the due date for payment of each instalment of
rent as set out in the Schedule (3.1);

 

  (b) The covenant to pay rates and other charges (3.4);

 

  (c) The covenant to use the Premises for the Permitted Use (4.1);

 

  (d) The covenants governing and restricting assignment and sub-leasing (4.7);

 

  (e) The covenant to comply with orders (3.11);

 

  (f) The covenant not to lodge a caveat (6.10.3); and

 

  (g) Any other covenant in respect of which the Lessee’s breach is serious
persistent and of a continuing nature.

 

6.2.2 In respect of the Lessee’s obligation to pay rent, the acceptance by the
Lessor of arrears or of any late payment of rent shall not constitute a waiver
of the essentiality of the Lessee’s obligation to pay rent in respect of those
arrears or of the late payment or in respect of the Lessee’s continuing
obligation to pay rent during the Term.

 

6.2.3 The Lessee covenants to compensate the Lessor in respect of any breach of
an essential term of this Lease and the Lessor is entitled to recover damages
from the Lessee in respect of such breaches. The Lessor’s entitlement under this
clause is in addition to any other remedy or right to which the Lessor is
entitled (including the termination of this Lease).

 

6.2.4 Should the Lessee’s acts or omissions constitute a repudiation of the
Lease (or of the Lessee’s obligations under the Lease) or constitute a breach of
any Lease covenants, the Lessee covenants to compensate the Lessor for the loss
or damage suffered by reason of the repudiation or breach.

 

6.2.5 The Lessor shall be entitled to recover damages against the Lessee in
respect of repudiation or breach of covenant for the damage suffered by the
Lessor during the entire Term of this Lease (but not including the Further Term
(if any) unless the Lessee shall have exercised any option to take a renewed
demise for a Further Term).

 

6.2.6 The Lessor’s entitlement to recover damages shall not be affected or
limited by any of the following:

 

  (a) If the Lessee shall abandon or vacate the Demised Premises;

 

  (b) If the Lessor shall elect to re-enter or to terminate the Lease;

 

  (c) If the Lessor shall accept the Lessee’s repudiation; or

 

  (d) If (in the absence of mutual agreement between the parties) the Lease
shall be surrendered by operation of law following default by the Lessee.

 

6.2.7 The Lessor shall be entitled to institute legal proceedings claiming
damages against the Lessee in respect of the entire Lease Term (but not
including the Further Term (if any) unless the Lessee shall have exercised any
option to take a renewed demise for a Further Term) including the periods before
and after the Lessee has vacated the Premises, and before and after the
abandonment, termination, repudiation, acceptance of repudiation or surrender by
operation of law referred to in Clause 6.2.6 whether the proceedings are
instituted either before or after such conduct.

 

6.3 Damage

If the Premises or any part thereof shall at any time during the Term be
destroyed or damaged so as to be unfit for occupation and use and the policy or
policies of insurance effected by the Lessor shall not have been vitiated or
payment of the policy moneys refused in consequence of some act or default of
the Lessee his servants or agents the rent hereby reserved and the outgoings or
a fair proportion thereof according to the nature and extent of the damage
sustained shall be suspended until the Premises shall be again rendered fit for
occupation and use and in case of difference touching this proviso the same
shall be referred to the award of a single arbitrator in case the parties can
agree upon one and otherwise to two arbitrators one to be appointed by each
party and in either case in accordance with the provisions of the Commercial
Arbitration Act or any statutory modification thereof for the time being in
force (with both parties having the right of legal representation) (and until
the amount of rent and outgoings to be paid (if any) shall have been mutually
agreed upon or determined as aforesaid the full rent and outgoings shall be
payable and paid without deduction but the Lessor shall subsequently refund the
amount (if any) paid by the Lessee in excess of the amount to be agreed or
determined) PROVIDED ALWAYS that in the event of the Premises or the Building of
which the Premises shall be a part (or both the Premises and such



--------------------------------------------------------------------------------

Building) being destroyed or so much damaged as to amount substantially to a
destruction of the Premises the Lessor or Lessee shall be at liberty within four
(4) months after the damage by notice to the other to determine this Lease as
from the date of the damage but the Lessee shall not be entitled so to determine
if the Lessor within three (3) months from the date of the damage gives notice
to the Lessee of his intention to rebuild and proceeds with such rebuilding with
reasonable expedition.

 

6.4 Overholding

If after the expiration of the Term the Lessee remains in possession of the
Premises without objection by the Lessor otherwise than pursuant to a further
Lease granted by the Lessor then:

 

  (a) the Lessee shall be considered as and be a tenant from month to month of
the Lessor,

 

  (b) the Lessee shall pay to the Lessor monthly in advance a monthly rental
equal to the amount of rental payable in respect of the last full month prior to
such expiration (or such other rental as may be agreed upon from time to time)
and so that if the last payment relates to a period less than a month such
payment shall be adjusted proportionately to the portion of the month to which
it relates on a daily basis,

 

  (c) the Lessee shall also pay to the Lessor all sums which would have been
payable pursuant to Clause 3.4 if the whole period of the tenancy from month to
month pursuant to this present clause constituted the Term of the Lease and such
sums shall be payable at the times and in the manner provided by the said Clause
3.4,

 

  (d) the said tenancy from month to month shall otherwise be upon the same
terms and conditions as are herein contained so far as the same are applicable,
and

 

  (e) the said tenancy from month to month may be determined by either party
giving to the other not less than one month’s notice in writing of such
determination and such notice may expire at any time.

 

6.5 Lessor’s Liability

 

6.5.1 The Lessor shall not be responsible or liable to the Lessee or any person
claiming under or through him (whether by way of compensation or reduction in
rent or otherwise) for any damage caused by any burglary theft breaking and
entering or malicious damage caused by any person to the Premises or the
Lessee’s tenants or trade fixtures fittings or goods or for any loss damage or
injury to the goods property effects business or person of the Lessee caused by
any flow of water moisture or liquid through the bursting of or any defect in or
overflow from any pipe or from the lavatories, closets, basins, receptacles,
roof, walls or drains of the Premises or of the Building or for any malfunction
failure breakdown interruption or mishap involving any lift, stairs, passages,
air-conditioning, lavatories, conveniences, fire equipment, water, gas or
electricity services or parking space in such building or from a blockage of any
sewers, wastes, drains, gutters, down-pipes or storm water drains;

 

6.5.2 The Lessor shall not be liable or responsible to the Lessee for any loss
of enjoyment of light air or prospect arising from or in consequence of any
increase in the height of adjoining or neighbouring buildings or for any
alteration to the Premises.

 

6.5.3 Notwithstanding anything herein contained whether express or implied (and
in particular but without limiting the generality of the foregoing Clause 3.15 )
the Lessor shall not in any way be liable for any injury loss or damage which
may be caused to the Lessee or to the Lessee’s property or to the Lessee’s
employees servants clients visitors customers agents or invitees or their
property by reason of any happening on or in the vicinity of the Premises or
Building howsoever caused except to the extent of any injury loss or damage
caused or contributed to by any act omission or negligence of the Lessor.

 

6.5.6 Notwithstanding anything herein contained or any implication or rule of
law to the contrary the Lessor shall not be liable for any damage or loss the
Lessee may suffer by reason of the neglect or omission of the Lessor to do any
act or thing to or in respect of the Premises and which (as between the Lessor
and the Lessee) the Lessor might be legally liable to do unless the Lessor is
known to have been aware of such neglect or omission or unless the Lessee shall
have given to the Lessor notice in writing of such neglect or omission and the
Lessor has without reasonable cause failed within a reasonable time thereafter
to take proper steps to rectify such neglect or omission.



--------------------------------------------------------------------------------

6.6 Option for Renewal

 

6.6.1 The Lessor covenants with the Lessee that if the Lessee shall be desirous
of taking a renewal of the Lease of the Premises for the Further Term specified
in the Schedule from the expiration of the Term and shall at least three
(3) calendar months prior to the expiration of Term signify such desire by
notice in writing to the Lessor and:

 

  (a) if the Lessee shall not then or at the expiration of the Term be in
default hereunder, and

 

  (b) shall not have persistently been in default under the Lease during the
Term of which written notices have been sent to the Lessee,

then the Lessor will at the cost of the Lessee execute a new Lease to the Lessee
of the Premises for such Further Term at an annual rental to be reviewed to
market in accordance with clause 2 of Appendix A and otherwise such Lease shall
be subject to the covenants agreements and provisions as are herein contained
(including any guarantees) save and except this present covenant for renewal

 

6.6.2 The Lessor hereby notifies the Lessee that this option to renew must be
exercised by the date set out in the Schedule as after that date the option will
not be exercisable.

 

6.7 Lessor’s Successor

In the event of any person other than the Lessor becoming entitled to receive
the rental hereby reserved either by operation of law or otherwise the Lessee
agrees that such person shall have the benefit of all covenants and agreements
on the part of the Lessee hereunder and the Lessee at the cost of the Lessor
will enter into such covenants with such other person in that regard as the
Lessor may reasonably and properly require PROVIDED THAT such covenants will:

 

  (a) not provide any further obligations, liabilities or responsibilities on
the Lessee as herein provided; and

 

  (b) provide, inter alia, that the new lessor shall be bound by the terms and
conditions of this lease as if it were an original party.

 

6.8 Notices

 

6.8.1 Any notice required to be given to or served on the Lessee hereunder shall
without prejudice to any other lawful mode of service be deemed to be duly given
to or served upon the Lessee if served personally upon the Lessee or if
addressed to the Lessee or delivered to or left at or posted by prepaid post to:
a director of the Lessee or as otherwise nominated by the Lessee at an address
notified by the Lessee from time to time.

 

6.8.2 Any notice or demand served or given by post shall be deemed to be duly
given or served even if proved that it was not delivered and shall be deemed to
have been served or given on the second day after the day on which it was posted
(Saturdays, Sundays and public holidays excluded).

 

6.8.3 Any notice or demand need not be signed by or on behalf of the Lessor or
if signed may be signed on behalf of the Lessor by any of the Lessor’s servants
agents or officers or by the Lessor’s solicitors.

 

6.8.4 Any notice required to be given to or served on the Lessor hereunder shall
without prejudice to any other lawful mode of service be deemed to be duly given
to or served upon the Lessor if served personally upon the Lessor or if
addressed to the Lessor or delivered to or left at or posted by prepaid post to
the Lessor:

 

  (i) at the address of the Lessor set out herein, or

 

  (ii) at such other address as the Lessor may by written notice to the Lessee
have previously so advised the Lessee.

 

6.9 Bank Guarantee

 

6.91 As a further consideration for the Lessor granting this Lease to the Lessee
the Lessee has deposited with the Lessor a Bank Guarantee in the amount as shown
in the Schedule (“the Bank Guarantee “) shall be retained by the Lessor as a
guarantee and security that the Lessee shall pay the rent hereby reserved and
all other monies payable hereunder and perform and observe all the Lessee’s
obligations hereunder.

 

6.9.2 If the Lessee defaults in payment of the said rent or of any other monies
payable hereunder or in the performance or observance of any of the Lessee’s
obligations hereunder the Lessor may and is hereby authorised by the Lessee at
any time during the term hereof or thereafter to pay or reimburse itself out of
the Bank Guarantee all unpaid rent and other monies and all monies costs and
expenses which the Lessor incurs or might incur and any loss or damage which the
Lessor suffers or might suffer in consequence or arising out of such default on
the part of the Lessee as aforesaid.

 

6.9.3 If at any time the Lessor has recourse to the Bank Guarantee pursuant to
this Clause or the Bank Guarantee is otherwise reduced below the amount set out
in the Schedule, the Lessee shall immediately replace or substitute the Bank
Guarantee so as to restore the Bank Guarantee to the amount set out in the
Schedule.



--------------------------------------------------------------------------------

6.9.4 Save as aforesaid if the Lessee at the end of the Term is not in default
in payment of the said rent or of any other monies payable hereunder or in the
performance and observance of the Lessee’s obligations hereunder the Lessor
shall release to the Lessee the Bank Guarantee.

 

  6.9.5 In the event of:

 

  (i) an assignment of this Lease to a new lessee, the Lessor may call for a new
bank guarantee for the bond monies from the new lessee; or

 

  (ii) an assignment of the reversion of this Lease to a new lessor, the new
lessor (at the cost of the Lessor) may call for and require a new bank guarantee
to the new lessor; and

upon receipt of the new bank guarantee, the previous bank guarantee shall be
returned to the party that caused it to be issued or the Lessor shall confirm by
deed that the previous bank guarantee is extinguished.

 

6.10 Miscellaneous

 

6.10.1 Nothing contained herein shall be deemed or construed by the parties
hereto or by any third party as creating the relationship of partnership or of
principal and agent or of joint venture between the parties hereto or any other
relationship other than the relationship of Lessor and Lessee under the terms
and conditions only as provided in this Lease.

 

6.10.2 Without in any way limiting any other provision or provisions herein
contained should the Lessee fail to deliver up possession of the Premises in
accordance with any notice to quit or of re-entry or upon the expiration or
earlier determination of this Lease (except where the Lessee with the permission
of the Lessor continues in occupation of the Premises as hereinbefore provided)
and fails to return all the keys for the Premises to the Lessor it shall be
competent for the Lessor to demand and recover from the Lessee in addition to
any rental sums or damages due or arising hereunder a sum for use and occupation
calculated at the same rate as the rental herein provided up to and including
the date when such possession is delivered up as aforesaid (and it is hereby
agreed with respect to the foregoing that the Lessee shall be deemed to be in
possession whilst any plant fixtures fittings and furnishings equipment or any
other chattels of the Lessee which the Lessor requires to be removed from the
Premises have not been so removed and until all keys for the Premises have been
returned to the Lessor) without any such notice to quit or other notice being
waived or any proceedings to obtain possession being in any way prejudiced.

 

6.10.3 The Lessee hereby covenants and agrees that he shall not lodge nor allow
any person claiming through him or acting on his behalf to lodge any caveat over
the land of which the Premises forms part or any part thereof.

 

6.10.4 The Lessee hereby irrevocably makes nominates constitutes and appoints
the Lessor to be the true and lawful attorney of the Lessee to act at any time
after the power to re-enter herein contained shall have become exercisable or
shall have been exercised (a sufficient proof whereof shall be the statutory
declaration of the Lessor or its officers) to execute and sign a transfer
assignment or a surrender of this Lease or withdrawal of caveat and for this
purpose to use the name of the Lessee and generally to do execute and perform
any act deed matter or thing relative to the Premises as fully and effectually
as the Lessee could do in and about the Premises and the Lessee hereby covenants
to ratify and confirm all and whatsoever the said attorney or any substitute
shall lawfully do or cause to be done in and about the Premises.

 

7. GST

 

7.1 GST Definitions

For the purpose of this Clause 7 expressions set out in italics this clause bear
the same meaning as those expressions in the GST Act.

“GST” means GST within the meaning of the GST Act.

“GST Act” means the A New Tax System (Goods and Services Tax) Act 1999 (as
amended).

 

7.2 Amounts otherwise payable do not include GST.

Except where express provision is made to the contrary, and subject to this
clause 7, the consideration payable by any party under this Lease represents the
value of any taxable supply for which payment is to be made.

 

7.3 Liability to Pay GST

Subject to Clause 7.5 if a party makes a taxable supply in connection with this
Lease for a consideration which, under Clause 7.2 or Clause 7.5, represents its
value then the party liable to pay for the taxable supply must also pay, at the
same time and in the same manner as the value is otherwise payable, the amount
of any GST payable in respect of the taxable supply.



--------------------------------------------------------------------------------

7.4 Reimbursements

If this Lease requires the Lessee to pay, reimburse, or contribute to an amount
paid or payable by the Lessor in respect of an acquisition from a third party
for which the Lessor is entitled to claim an input tax credit, the amount
required to be paid, reimbursed, or contributed by the Lessee will be the value
of the acquisition by the Lessor plus, if the Lessor’s recovery from the Lessee
is a taxable supply, any GST payable under Clause 7.3.

 

7.5 Tax Invoice

A party’s right to payment under Clause 7.3 is subject to a valid tax invoice
being delivered to the party liable to pay for the taxable supply.

 

8 GUARANTOR’S OBLIGATIONS

 

8.1 Liability of Guarantor

In consideration of the Lessor entering this Lease at the Guarantor’s request,
the Guarantor:

 

  (a) unconditionally guarantees to the Lessor the punctual performance by the
Lessee of the Lessee’s obligations under this Lease;

 

  (b) must keep the Lessor indemnified against all loss or damage incurred by
the Lessor as a result of the Lessee breaching this Lease; and

 

  (c) must keep the Lessor indemnified against all loss or damage incurred by
the Lessor resulting from a trustee in bankruptcy or a liquidator of the Lessee
disclaiming this Lease or from this Lease being unenforceable against the Lessee
for some other reason.

 

8.2 Liability of Guarantor not affected

The Guarantor is liable, even if:

 

  (a) one or more of the Guarantors dies;

 

  (b) the Lessor gives any extension of time or any other indulgence to the
Lessee or any Guarantor;

 

  (c) this Lease is varied, assigned (but where the Act applies only insofar as
permitted by the Act) or extended;

 

  (d) this Lease is not or cannot be registered at the Land Titles Office;

 

  (e) the Lessee grants a sub-lease, a licence or any other right to occupation;

 

  (f) the Premises is sold; or

 

  (g) the Lessor releases the Lessee or any Guarantor.

 

8.3 Bankruptcy or liquidation of the Lessee

The Guarantor agrees that:

 

  (a) The Lessor may retain all money received including dividends from the
Lessee’s bankrupt estate, and need allow the Guarantor a reduction in its
liability under this guarantee only to the extent of the amount received;

 

  (b) the Guarantor must not seek to recover money from the Lessee to reimburse
the Guarantor for payments made to the Lessor until the Lessor has been paid in
full;

 

  (c) the Guarantor must not prove in the bankruptcy or winding up of the Lessee
for any amount which the Lessor has demanded from the Guarantor; and

 

  (d) the Guarantor must pay the Lessor all money which the Lessor refunds to
the Lessee’s liquidator or trustee in bankruptcy as preferential payments
received from the Lessee.

 

9. Option and First Right of Refusal to Purchase

At any time prior to 1 April 2007 (unless varied under clause 15)), the Lessee
may notify the Lessor in writing that it intends to exercise its right to
purchase the Premises for the set sum of $6,000,000 (six million dollars) plus
GST. Terms will be based upon a standard 10% deposit with balance of 90% to be
paid in 60 days.

Should the Lessee not exercise the right to purchase the Premises prior to 1
April 2007 (unless varied under Clause 15), at any time thereafter during the
term of the Lease, if the Lessor wishes to sell the Premises, the Lessee must be
given 3 business days written notice that the Premises is to be marketed for
sale, prior to the commencement of the sale process.



--------------------------------------------------------------------------------

During this 3 business day period, the Lessor and Lessee agree to negotiate the
sale of the Premises to the Lessee. Should no agreement for the purchase be
reached, the Lessee has no further guaranteed right to purchase the Premises and
the Lessor may commence the sale process.

 

10. Lessor’s Works

 

  (a) The Lessor agrees to pay for the recarpeting of the office areas to a
maximum value of $50 per square metre (being $70,000) for the 1,400 square metre
office component.

 

  (b) The Lessee will arrange the works, using the Lessor’s selected carpet
provider.

 

  (c) Should the Lessee spend more than the allowance, it will be at their own
cost. Should the Lessee spend less than the allowance, the saving will be kept
by the Lessor.

 

  (d) The Lessee shall not be required to lift existing partitions that may
remain for laying the replacement carpet.

 

  (e) The Lessor agrees to assist in any process undertaken by the Lessee, such
as submission of Planning Permits for building alterations to council, in a
timely and cost efficient manner. Any reasonable costs of the Lessor relating to
the permissions will be refunded by the Lessee.

 

11. Car Parking

All spaces at the premises as at the Access Date are to remain with the tenancy
throughout occupation at no cost to the Lessee.

 

12. Consent

In all instances when granting consent under the lease the Lessor must not
unreasonably withhold or delay its consent.

 

13. Redecoration

For the avoidance of doubt, no ‘re-decoration’ (inclusive of repainting,
recarpeting and refinishing) during the lease is to be undertaken by the Lessee
beyond proper and reasonable maintenance.

 

14. Rent Free Period

From the Commencement Date to 31 March 2007 (subject to review under clause
15.2), no rent shall be payable by the Lessee. However for the avoidance of
doubt, Outgoings will be payable from the Commencement Date.

 

15. ACCESS TO PREMISES

 

15.1 Access to Premises

The Lessee shall receives keys and be granted full access to the Premises on the
Commencement Date.

 

15.2 Extension of Dates by delays in the Access Date

The Commencement Date in item 5 of the Schedule, the dates shown in clause 9 and
the date shown in clause 14 (Rent Free Period) shall be extended if there is a
delay in providing access to the Premises by the Lessor to the Lessee by 1
November 2006 by the same number of days as the length of the delay.



--------------------------------------------------------------------------------

SCHEDULE

 

1.    PREMISES:    1 Corporate Avenue, Rowville, Vic 3178 (excluding area leased
for the telecommunications aerial) 2.    BUILDING:    1 Corporate Avenue,
Rowville, Vic 3178 3.    LAND:    Certificate of Title Volume 10225 Folio 341 4.
   TERM:    Seven (7) years and five (5) months 5.    COMMENCEMENT DATE:    1
November 2006 (as amended in accordance with Clause 15.2) 6.    RENTAL:   
$460,000 plus GST per annum 7.    PAYABLE:    Calendar monthly in advance. 8.   
RENT REVIEW:    The rental shall be reviewed at the times and in the manner set
out in Appendix A. 9.    PERMITTED USE:    Office, warehouse, manufacturing and
laboratory 10.    FURTHER TERM:    Two (2) further terms of five (5) years each
11.    CHATTELS:    All fixtures and fittings in the Premises owned by the
Landlord 12.    BANK GUARANTEE:    $250,000 13.    LAST DAY FOR EXERCISE OF
OPTION:    1 January 2014 14.    GUARANTOR:    Nil



--------------------------------------------------------------------------------

APPENDIX A

 

1 CPI RENTAL REVIEW

The rental will be increased annually on each anniversary of the Commencement
Date and each anniversary of commencement of any further term by 3.5%. Rental
for the first year of any renewed term shall be reviewed to market in accordance
with clause 2 below.

 

2 MARKET RENTAL REVIEW

 

2.1 The rental for the first year of any further term shall be reviewed to
market in accordance with this clause.

 

2.2 The Lessor or lessee may initiate a review of the rental to market by giving
the other party a written notice stating the current market rent which it
proposes should apply from a Market Review Date.

 

2.3 All reviews of rental to market shall be initiated no earlier than 3 and no
later than 6 months from a Market Review Date.

 

2.4 If the party receiving the notice does not object in writing to the proposed
rent within 28 days, it becomes the rental from the Market Review Date.

 

2.5 If a party receiving the notice serves an objection to the proposed rent
within 28 days and the parties do not agree on the rental within 28 days after
the objection is served, or the parties must appoint a Valuer to determine the
current market rent.

 

2.6 If the parties do not agree within 28 days after the objection is served, on
the name of the Valuer, the Valuer must be nominated by the senior office-bearer
of the Australian Property Institute — Victorian Division, at the request of
either party.

 

2.7 In determining the current market rent for the Premises the Valuer must —
use best valuation practice and consider all factors the valuer considers
relevant but must:

 

  (a) Disregard;

 

  1) The value of the Lessees Works

 

  2) The incentive provided in the Lease;

 

  3) Lessee goodwill; and

 

  4) Any signage or naming rights granted under the Lease.

 

  (b) Have regard to;

 

  1) Written submissions from the parties;

 

  2) The provisions of the Lease including the whole Lease term (the Initial
Term plus any further options);

 

  3) The assumption that the premises are vacant and available for lease; and

 

  4) The total amount of space the Lessee occupies in the building (having
regard to telecommunication aerials for example).

 

  (c) Assume;

 

  1) The Lessee has a full make good clause.

The cost of any determination procedure will be borne equally by the parties.

 

2.8 The Valuer must determine a current market rent not more than 10% higher and
not less than 10% lower than the rental immediately before the review.

 

2.9 Clause 2.8 does not apply if the Act applies.

 

2.10 The Valuer must make the determination of the current market rent and
inform the parties in writing of the amount of the determination and the reasons
for it as soon as possible after the end of the 21 days allowed for submissions
by the parties.

 

2.11 If -

 

  (a) no determination has been made within 45 days of the parties

 

  (i) appointing the Valuer, or

 

  (ii) being informed of the Valuer’s appointment, or

 

  (b) the Valuer resigns, dies or becomes unable to complete the valuation, then
the parties may immediately appoint a replacement Valuer in accordance with
Clause 2.6

 



--------------------------------------------------------------------------------

2.12 The Valuer’s determination binds both parties.

 

2.13 The Lessor and Lessee must bear equally the Valuer’s fee for making the
determination. If either pays more than half the fee, the difference may be
recovered from the other.

 

2.14 Until the determination is made by the Valuer, the Lessee must continue to
pay the same Rent as before the Market Review Date. Within 7 days of being
informed of the Valuer’s determination, the parties must make any necessary
adjustments.

 

2.15 In this Clause 2 a “Market Review Date” means the commencement of any
further term of the Lease namely 1 April 2014 and 1 April 2019



--------------------------------------------------------------------------------

EXECUTED by the parties:           THE COMMON SEAL of HEYRAM PROPERTIES.   )    
    PTY. LTD was hereunto affixed in accordance with its   )        
constitution in the presence of:   )        

/s/ Bruce Heymanson

  Director       /s/ Andrew Ramsden ;     Director        

 

 

Bruce Heymanson

  (Print name)       Andrew Ramsden     (Print name)        

 

  THE COMMON SEAL of UNIVERSAL BIOSENSORS   )         PTY LTD was hereunto
affixed in accordance with its   )         constitution in the presence of:   )
       

/s/ Mark Morrisson

  Director       /s/ Andrew Denver   ;   Director        

 

 

Mark Morrisson

  (Print name)       Andrew Denver   ;   (Print name)        

 

 